FOR PUBLICATION                          FILED
                 UNITED STATES COURT OF APPEALS                       JUL 3 2019
                                                                 MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS
                        FOR THE NINTH CIRCUIT

STATE OF CALIFORNIA, by and through         No.   19-15974
Attorney General Xavier Becerra,
                                            D.C. No. 3:19-cv-01184-EMC
              Plaintiff-Appellee,           Northern District of California,
                                            San Francisco
 v.
                                            ORDER
ALEX M. AZAR II, in his Official Capacity
as Secretary of the U.S. Department of
Health & Human Services; U.S.
DEPARTMENT OF HEALTH & HUMAN
SERVICES,

              Defendants-Appellants.


ESSENTIAL ACCESS HEALTH, INC.;              No.   19-15979
MELISSA MARSHALL, M.D.,

              Plaintiffs-Appellees,         D.C. No. 3:19-cv-01195-EMC

 v.

ALEX M. AZAR II, Secretary of U.S.
Department of Health and Human Services;
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

              Defendants-Appellants.
STATE OF OREGON; STATE OF NEW   No. 19-35386
YORK; STATE OF COLORADO; STATE
OF CONNECTICUT; STATE OF        D.C. Nos. 6:19-cv-00317-MC
DELAWARE; DISTRICT OF COLUMBIA;           6:19-cv-00318-MC
STATE OF HAWAII; STATE OF
ILLINOIS; STATE OF MARYLAND;
COMMONWEALTH OF
MASSACHUSETTS; STATE OF
MICHIGAN; STATE OF MINNESOTA;
STATE OF NEVADA; STATE OF NEW
JERSEY; STATE OF NEW MEXICO;
STATE OF NORTH CAROLINA;
COMMONWEALTH OF
PENNSYLVANIA; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA;
STATE OF WISCONSIN; AMERICAN
MEDICAL ASSOCIATION; OREGON
MEDICAL ASSOCIATION; PLANNED
PARENTHOOD FEDERATION OF
AMERICA, INC.; PLANNED
PARENTHOOD OF SOUTHWESTERN
OREGON; PLANNED PARENTHOOD
COLUMBIA WILLAMETTE; THOMAS
N. EWING, M.D.; MICHELE P.
MEGREGIAN, C.N.M.,

           Plaintiffs-Appellees,

 v.

ALEX M. AZAR II; UNITED STATES
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; DIANE FOLEY;
OFFICE OF POPULATION AFFAIRS,

           Defendants-Appellants.




                                    2
STATE OF WASHINGTON; NATIONAL                  No.    19-35394
FAMILY PLANNING AND
REPRODUCTIVE HEALTH                            D.C. Nos.    1:19-cv-03040-SAB
ASSOCIATION; FEMINIST WOMEN'S                               1:19-cv-03045-SAB
HEALTH CENTER; DEBORAH OYER,
M.D.; TERESA GALL,

                Plaintiffs-Appellees,

 v.

ALEX M. AZAR II, in his official capacity
as Secretary of the United States Department
of Health and Human Services; UNITED
STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES; DIANE
FOLEY, MD, in her official capacity as
Deputy Assistant Secretary for Population
Affairs; OFFICE OF POPULATION
AFFAIRS,

                Defendants-Appellants.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel Order on Motions for Stay

Pending Appeal in these cases shall not be cited as precedent by or to any court of

the Ninth Circuit.

      Judges Graber, Christen, and Owens did not participate in the deliberations

or vote in these cases.


                                         3